August 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       KERRY A. KILBURN AND CYNTHIA H. KILBURN, Appellants

NO. 14-13-00011-CV                          V.

           FORT BEND COUNTY DRAINAGE DISTRICT, Appellee
                  ________________________________

      This cause, an appeal from the judgment in favor of appellee, Fort Bend
County Drainage District, signed December 11, 2012, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Fort Bend County Drainage District.

      We further order this decision certified below for observance.